DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the opening" in lines 10 and 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17, 19, 20-22, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta (US 7,306,475) in view of Fukuda (US 5,993,233).
In regard to claims 15, 16, Tsuruta discloses contact element for electrically contacting an electrical conductor, which is sheathed with a conductor insulation, to a connection part of an electrical system of a motor vehicle, the contact element comprising:
a cable lug 50, which is connected in an electrically conductive manner to the electrical conductor and comprises a contact part 51;
an electrically insulating housing 20 overmoulded upon the cable lug 50 and a section of the electrical conductor attached thereto in such manner that a part of the contact part 51 is exposed and wherein the housing 20 has a first channel 27, which runs from a first opening 23 of the housing 20 to the exposed part of the contact part 51;
a cover 64 with which the opening 23 is closable; and
a sealing element 67, 
wherein the sealing element 67 and the cover 64 are adapted to one another in such manner that the sealing element 67 and the cover 64 seal the opening 23,
wherein the housing 20 has a second channel (opposite the first channel 27 in the ED direction shown in fig. 1) which runs from a second opening (opposite the first opening 23 in the ED direction shown in fig. 1) of the housing 20 to the exposed part of the contact part 51.
	However, Tsuruta does not disclose that the sealing element 67 injection-moulded onto the housing 20 at the first and/or second channel to seal the cover 64.
	Fukuda discloses a waterproof connector housing 1 having a sealing element 7 injection-moulded onto the housing 2 at a channel 4, wherein the sealing element 7 and a mating connector 21 are adapted to one another in such manner that the sealing element 7 and the mating connector 21 seal the opening of the housing 2.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Tsuruta by constructing the sealing element as disclosed by Fukuda in order to provide an effective waterproof connector housing.

	In regard to claim 17, Tsuruta as modified by Fukuda discloses that the housing 20 consists of a thermoplastic elastomer, in particular thermoplastic polyurethane (col. 5, lines 13-16).
However, Tsuruta as modified by Fukuda does not disclose the conductor insulation 68 consists of a thermoplastic elastomer, in particular thermoplastic polyurethane.
	Official Notice is taken that both the concept and the advantages of providing an electric cable which include a conductor insulation consists of a thermoplastic elastomer, in particular thermoplastic polyurethane are well known and expected in the art since Polyurethanes are outstandingly able to withstand more loads than rubber because they are harder than rubber and yet more flexible than plastics.

In regard to claim 19, Tsuruta as modified by Fukuda discloses that the cover 64 and the housing 20 are made of synthetic resin.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the invention of Tsuruta as modified by Fukuda by constructing the cover 64 of a harder material than the housing 20, since applicant has not disclosed that having the cover 64 of a harder material than the housing 20 solves any stated problem or is for any particular purpose and it appears that the connecting device would perform equally well without the cover 64 and the housing 20 are made of same material.
	In regard to claim 20, Tsuruta discloses the cover 64 and the housing 20 have complementary securing means 22 and 67 (see fig. 4) for the frictional and/or positive fixing of the cover 64 on the housing 20.

In regard to claim 21, Tsuruta does not disclose the electrical conductor and the cable lug 50 are welded to one another, in particular ultrasonically welded.
	Official Notice is taken that both the concept and the advantages of joining an electrical conductor and a cable lug together which include ultrasonically welded are well known and expected in the art since Ultrasonic welding offers some key advantages over other forms of welding:
It saves time. It is much faster than traditional welding methods, as virtually no time is needed for drying or curing. ...
It saves production costs. ...
It produces a high-quality bond and a clean, tight seal.

In regard to claim 22, Tsuruta discloses the cable lug 50 is crimped with the electrical conductor, preferably only in the non-insulated part of the electrical conductor.

In regard to claims 25, 26, Tsuruta discloses a contact element comprising: 
providing an electrical conductor, which is sheathed with a conductor insulation, and a
cable lug 50, which is connected in a conductive manner to the electrical conductor and
comprises a contact part 51;
overmoulding the cable lug 50 and a section of the electrical conductor attached thereto with an electrically insulating housing 20 in such manner that a part of the contact part 51 is exposed, wherein the overmoulding is carried out such that a channel 27 is formed which runs from an opening 23 of the housing 20 to the exposed part of the contact part 51; and
providing a sealing element 67 onto a cover 64, which can be used to close the opening 23.
However, Tsuruta does not disclose that the sealing element 67 injection-moulded onto the housing 20 at the first and/or second channel to seal the cover 64.
Fukuda discloses a waterproof connector housing 1 having a sealing element 7 injection-moulded onto the housing 2 at a channel 4, wherein the sealing element 7 and a mating connector 21 are adapted to one another in such manner that the sealing element 7 and the mating connector 21 seal the opening of the housing 2, wherein multi-component injection moulding is carried out, wherein in the overmoulding is a first injection moulding act in which the housing 2 is produced and the injection moulding of the sealing element 7 is a second injection moulding act (see fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Tsuruta by constructing the sealing element as disclosed by Fukuda in order to provide an effective waterproof connector housing.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta and Fukuda as applied to claim 15 above, and further in view of Ferraro (US 9,325,363).
In regard to claim 18, Tsuruta as modified by Fukuda has been discussed above.
However, Tsuruta as modified by Fukuda does not disclose that the cover 64 is connected by a holding element to the housing 20 so as to be undetachable.
	Ferraro discloses that the cover 110 is connected by a holding element 120 to the housing 140 so as to be undetachable.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the invention of Tsuruta as modified by Fukuda by constructing the holding element as disclosed by Ferraro in order to prevent the cover from being misplaced.
Allowable Subject Matter
Claims 27, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 23, 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 23, the prior art fails to provide, teach or suggest the contact part of the cable lug has one or a plurality of openings through which the housing and/or the sealing element are injected.  In regard to claim 24, the prior art fails to provide, teach or suggest the sealing element injection- moulded onto the housing extends from the first channel through an opening of the contact part to the second channel. In regard to claim 27, the prior art fails to provide, teach or suggest the contact part of the cable lug has one or a plurality of openings which are filled with the material of the housing during the first injection moulding act. In regard to claim 28, the prior art fails to provide, teach or suggest the contact part of the cable lug has one or a plurality of openings which remain open during the first injection moulding act and are filled with the material of the sealing element during the second injection moulding act.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdt
11/7/2022

/THO D TA/Primary Examiner, Art Unit 2832